[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de APPEAL FROM MAGISTRATE
The plaintiff has appealed the decision of the Family Support Magistrate filed August 6, 1999. This court has reviewed the transcript of the hearing held August 2, 1999 and the exhibits. It has heard oral argument.
The trier of fact, the magistrate, has discretion in evaluating the testimony of witnesses and in giving weight to the evidence produced at the hearing. Upon review, this court finds that the magistrate has not abused her discretion nor has acted in an arbitrary or unreasonable manner. The record is adequate to support her findings and ruling. CT Page 1176
The plaintiff's appeal is dismissed.
HARRIGAN, J.